PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Bruns, Carsten
Application No. 15/928,317
Filed: 22 Mar 2018
For: 

:
:
:	DECISION ON PETITION
:

METHOD FOR DETECTING A SPECIAL 
OPERATING STATE OF A MOTOR VEHICLE, 
MOBILE APPARATUS, COMPUTER PROGRAM 
PRODUCT AND REFERENCE NOISE 
COLLECTION


This is a decision on the “PETITION TO REVIVE UNDER 37 CFR 1.181” filed November 9, 2020 which is being treated as a petition to withdraw the holding of abandonment under 37 CFR 1.181.

The petition under 37 CFR 1.181 is DISMISSED.

Any request for reconsideration of this decision should be filed within two (2) months from the mail date of this decision.  Note 37 CFR 1.181(f).  The request for reconsideration should include a cover letter and be entitled as a “Renewed Petition under 37 CFR 1.181 to Withdraw the Holding of Abandonment.”
   
A non-Final Office Action was mailed March 5, 2020 and set a period of three months as the period for reply. No response having been filed, this application became abandoned. Accordingly, the Notice of Abandonment was mailed October 15, 2020.

It is not altogether clear whether it was Petitioner’s intention to revive the abandoned application or to withdraw the holding of abandonment. Abandoned applications can be reinstated with a petition to withdraw the holding of abandonment under 37 CFR 1.181 or revived with a petition to revive under the unintentional standard, under 37 CFR 1.137(a)1.
While there are no fees associated with a petition under 37 CFR 1.181 the petitioner must show, that they are without fault in failing to file a response to the outstanding office action. In the instant matter, no fees have been filed with the petition so it is assumed based also on the arguments made, that it is petitioner’s intention to withdraw the holding of abandonment and as a result, the petition is being treated as a petition under 37 CFR 1.181 rather than under 37 CFR 1.137.

Petitioner argues “Applicant petitions for the Request under 37 CFR 1.181 to withdraw the holding of abandonment based on evidence that a reply was timely mailed or filed. Applicant submits that the response was filed with the United States Patent Office in a timely manner. Included with this petition is a copy of the response that was filed, along with the acknowledgement receipt, since the response was filed via EFS-web.”

A review of the evidence presented to establish the response was timely filed is not to found to be persuasive.

It is undisputed that a response was filed on June 5, 2020 however, the response filed is directed to application 15/971,175 and not the instant application. In fact, the amendment filed June 5, 2020 indicates “This is in response to the Examiner's Office Action dated March 4, 2020, to which a timely three-month response is due by June 4, 2020”. 

The Office Action was mailed March 5, 2020 and not March 4, 2020 as the response indicates.

The U.S. Patent and Trademark Office (Office) file is the official record of papers filed in this application. A review thereof does not reveal that the requirements of the non-Final Office Action mailed March 5, 2020 were timely complied with. Since the arguments presented and evidence submitted do not substantiate a finding that the response was timely filed, the holding of abandonment will not be withdrawn and the notice of abandonment will not be vacated.

As no showing of record has been provided to warrant withdrawal of the holding of abandonment, the application will remain in an abandoned status until such time as a grantable petition to either withdraw the holding of abandonment or petition to revive under 37 CFR 1.137(a) has been filed.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).


Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450			
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
40l Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Telephone inquiries concerning this matter should be directed to the undersigned Attorney at (571) 272-3212. 								
								
/Patricia Faison-Ball/		

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET




    
        
            
    

    
        1Effective December 18, 2013, a grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d) and (4) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and .  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).